

116 SRES 478 ATS: Designating the week of January 26 through February 1, 2020, as “National School Choice Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 478IN THE SENATE OF THE UNITED STATESJanuary 16, 2020Mr. Scott of South Carolina (for himself, Mrs. Feinstein, Mr. Alexander, Mr. Tillis, Mr. Gardner, Mr. Perdue, Mrs. Loeffler, Mr. Cornyn, Mr. Graham, Mr. Cassidy, Mr. Thune, Mr. Braun, Mr. Rubio, Mr. Boozman, Mrs. Blackburn, Mr. Cramer, Mr. Wicker, Mr. Young, Mr. Scott of Florida, Mr. Cruz, Mr. Lankford, Mr. Cotton, Mr. Johnson, Mrs. Hyde-Smith, Mr. Roberts, Mr. Toomey, Mr. Paul, Mr. Enzi, Mr. Romney, Mr. Burr, Mr. Barrasso, Mr. Lee, Mr. Blunt, Mr. Inhofe, and Mr. Daines) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of January 26 through February 1, 2020, as National School Choice Week.
	
 Whereas providing a diversity of choices in K–12 education empowers parents to select education environments that meet the individual needs and strengths of their children;
 Whereas high-quality K–12 education environments of all varieties are available in the United States, including traditional public schools, public charter schools, public magnet schools, private schools, online academies, and home schooling;
 Whereas talented teachers and school leaders in each of the education environments prepare children to achieve their dreams;
 Whereas more families than ever before in the United States actively choose the best education for their children;
 Whereas more public awareness of the issue of parental choice in education can inform additional families of the benefits of proactively choosing challenging, motivating, and effective education environments for their children;
 Whereas the process by which parents choose schools for their children is nonpolitical, nonpartisan, and deserves the utmost respect; and
 Whereas tens of thousands of events are planned to celebrate the benefits of educational choice during the tenth annual National School Choice Week, held the week of January 26 through February 1, 2020: Now, therefore, be it
	
 That the Senate— (1)designates the week of January 26 through February 1, 2020, as National School Choice Week;
 (2)congratulates students, parents, teachers, and school leaders from K–12 education environments of all varieties for their persistence, achievements, dedication, and contributions to society in the United States;
 (3)encourages all parents, during National School Choice Week, to learn more about the education options available to them; and
 (4)encourages the people of the United States to hold appropriate programs, events, and activities during National School Choice Week to raise public awareness of the benefits of opportunity in education.